Warren E. Burger: Mr. Santoro, you may continue.
Thomas Mead Santoro: Mr. Chief Justice, I have concluded my argument, but I have reserved the remainder of my time for rebuttal, if necessary.
Warren E. Burger: Mrs. Vladeck.
Judith P. Vladeck: Mr. Chief Justice, and may it please the Court. The issue here today is the meaning of a sentence in Title VII of the Civil Rights Act, section 706(e), and the particular phrase with which this case is concerned is that which states that in a deferral state a charge shall be filed on behalf of the person aggrieved within 300 days after the alleged unlawful employment practice occurred. We are told that there are three possible interpretations the 300 days may not mean 300 days that it may mean 240 days, although 240 days does not appear in the statute or that it may mean 180 days, which would require a rewriting of the statute or complete amendment of it. Mr. Silver lived and worked in Amsterdam, New York. After he was terminated from his employment, he became convinced that he had been the victim of discrimination against persons of the Jewish faith. He --
Harry A. Blackmun: Both in his hiring and in his firing, he said?
Judith P. Vladeck: Beg pardon?
Harry A. Blackmun: Both in his hiring and in his firing.
Judith P. Vladeck: Yes, he began to believe retroactively that his employment in total was part of a scheme to create a fiction of compliance with anti-discrimination statutes. He then sought to obtain a remedy for what he perceived to be discriminatory treatment. He inquired of EEOC in Buffalo, New York. He was told that he had 300 days within which to file with the Buffalo office. Having been told that, he was told something which was the consistent policy of EEOC since 1968 that is, in the deferral state, to give the larger time provided by section 706(e) or by its predecessor which had permitted only 210 days. Had he called New York State Division of Human Rights, he would have been told he had one year within which to file with that agency. Mr. Silver filed with the EEOC within 291 days of his termination. EEOC deemed his filing to have been timely, deferred to the state agency in accordance with another provision of section 706, that is 706(c), permitted the state agency to act upon the charge, resumed the processing of it at a later date, more than 60 days later, and ultimately issued to Mr. Silver the right to sue. The company, without reaching the merits, defended on the ground that the charge with EEOC had been untimely. The varying decisions of the District Court and of the majority and of the minority in the Circuit Court show that, although we are told that the language is plain, is certainly seems to be confusing enough since with all of the attention given to it, there were three separate views of what 300 days meant. The majority of the Circuit Court said 300 days means 300 days. The minority in the Circuit Court said it does not, it means 180 days the District Court having found that it really meant 240 days.
John Paul Stevens: Mrs. Vladeck, I don't think it is really a question of what 300 days means, everybody knows what 300 days means. The question is when was the charge filed.
Judith P. Vladeck: 291 days after the day of the occurrence of the action complained of.
John Paul Stevens: Then what do you do with the language in 706(c) that says no charge may be filed under subsection (b) by the person aggrieved before the expiration of 60 days after proceedings have been commenced under state law?
Judith P. Vladeck: I read it as Congress intended that it should be read and as it said it should be read in the 1972 amendment or in the discussion preceding the 1972 amendments. I believe that reference was made to a statement by Senator Williams during that debate which I think may not have characterized it entirely correctly. In 1972 or preceding the 1972 amendments, there was the proposal, a Senate bill, which would have changed 706(c) so that the language "no charge may be filed" would have been altered to read "the commission shall take no action. "Now, clearly 706(c) is directed at the commission. 706(e) is directed at the charging party. It tells him how long he has. 706(c) was the subject of discussion and the intended modification. The modification was deemed unnecessary because Congress then had read "no charge may be filed in a way" consistent with "the commission shall take no action."
John Paul Stevens: What you are saying in substance is the language simply doesn't mean what it says, because you contend that it was filed at a time when the statute explicitly says it may not be filed, is that right?
Judith P. Vladeck: It says that it may not be filed until the passage of a certain period of time, that is correct.
John Paul Stevens: Which had not occurred on the 291st day?
Judith P. Vladeck: That is also correct.
John Paul Stevens: You may well be right. You would agree, would you not, that you are giving the statute a reading that is directly contrary to its plain reading of it?
Judith P. Vladeck: I think it is necessary to understand what Congress understood, whether it understood correctly or incorrectly. I think what it understood the language to mean is what is dispositive, and what it said it understood was that it did not have to change the language because that had already been done. The interpretation of the language which it would have selected had been achieved for it by a decision of this Court and by a decision of the Tenth Circuit, both of which is referred to very specifically in the section by section analysis, by referring to Love and stating the way it read Love, whether it did correctly or not, and that it read Vigil in a precise fashion.
William H. Rehnquist: Is the section by section analysis a part of the enacted law?
Judith P. Vladeck: Because it was deemed unnecessary to change that language --
William H. Rehnquist: No, my question was --
Judith P. Vladeck: I'm sorry, Your Honor.
William H. Rehnquist: Is what you referred to as the section by section analysis a part of the statute itself?
Judith P. Vladeck: I think, Your Honor, where there has been any lack of clarity --
William H. Rehnquist: I thought my question could be answered by yes or no.
Judith P. Vladeck: Well, the answer is no, except, I'm sorry, it may in fact be deemed to be a kind of glossary lexicon, guide to the language --
William H. Rehnquist: Legislative history.
Judith P. Vladeck: Except that it interpreted a phrase to have a particular meaning in that particular context. So I suppose you might even say that it gave you a definition for that phrase for that particular purpose.
William H. Rehnquist: Except the section by section analysis wasn't enacted into law by Congress.
Judith P. Vladeck: No, that is true, it was not.
Warren E. Burger: Now back up a little bit for me. Was a claim filed with any state agency here?
Judith P. Vladeck: Yes, it was --
Warren E. Burger: And when was it filed?
Judith P. Vladeck: It was filed by the EEOC immediately after EEOC had received it. It deferred it to the New York State Division on the same day or the day after by mailing it to the New York State Division.
Warren E. Burger: Is that what you say triggers the invocation of the 300-day provision of 706(c)?
Judith P. Vladeck: I say that resort to a state agency is required in order to obtain the benefit of the 300-day statute, but it can be resort to the agency through the deferral procedure which has been developed by EEOC which has approved in Love. Mr. Silver did not have to walk to the State Division office first and then to EEOC's office, although Judge Foley of the District Court said that would have made all the difference, had he gone to the New York State Division and then walked across the street, in effect, that would have been timely, reading "initially filed" in a way that this Court has not held be required and the EEOC does not and has not for more than a decade required. Filing with one becomes filing with the other agency. I would add to the discussion of what happened in 1972 a statement that at that time not only did the Congress have and did it refer explicitly to Love and to Vigil, it had before it and was familiar with and attached to the '72 amendments the EEOC regulations. At the time that Title VII was enacted in 1964 by express provision, EEOC was given power from time to time to adopt regulations to create procedures. The EEOC has uniformly applied the section as I have stated that Congress understood it. There was no effort made to modify, rather than by referring to Love there was a tacit endorsement of what EEOC had done. Before I leave the legislative history, I think it is very important to state that when this statute was enacted in 1964, there was a compromise and this is much written about in all of the briefs. There certainly was a compromise between those who wanted a Civil Rights Act and those who did not, and there was a compromise between those who wanted to leave all power to deal with discrimination in employment in the hands of the states or the localities. While there was a compromise, there was no abdication. There was a very express development of a statutory provision that guaranteed deferral to the state. That was a primary concern and the primary ingredient of that compromise. It remains intact. There is no question but that EEOC and its processes in this case and others have permitted the state and the local agencies to act. By 1972, Congress had learned a lot. In the first instance, it had not spent too much time or effort in developing procedures in 1964. It was concerned about very broad strokes about basic policy kinds of pronouncements. It left very largely to EEOC and to the courts the development of the procedures. By 1972, it was a different time and a different place and Congress had a different approach to the problem of dealing with discrimination in employment. It recognized again, as the courts had done in the developmental period, that this was a statute largely used by laymen, it was a statute which could not be hypertechnically applied. Congress also recognized that its hope and plan for conciliation as the primary method of disposition of employment discrimination appeared to be less likely to be fulfilled and emphasized more and more the need for litigation and more and more to remove barriers rather than to create them. In order to find the hidden 240 days, one must reject all of the congressional statements that were made at the time of the 1972 amendments. I would like to point out that Mr. Silver was pro se in this case as are virtually all persons who initially file with state or with EEOC, so --
John Paul Stevens: That goes to the question -- I supposed he relied on the EEOC, they gave him his legal advice that he had 300 days, so it really wouldn't have made much difference what the statute said, he just relied on what they said.
Judith P. Vladeck: That is correct.
John Paul Stevens: But if he had read the first two lines of the statute of limitations, he would have been told that he had to file within 180 days unless he had previously filed with the state agency.
Judith P. Vladeck: Yes, he might have.
John Paul Stevens: I don't think the language of the statute is deceptive.
Judith P. Vladeck: Well, I don't think --
John Paul Stevens: It starts out, "A charge under this section shall be filed within 180 days."
Judith P. Vladeck: "Except that" --
John Paul Stevens: You have to read a long ways before you get into any intricacies.
Judith P. Vladeck: Yes, you do but you have to -- I think if we are talking about legislative intent, we have to keep coming back to the fact that it was Congress that said it was going to create this dual system, it was going to have deferral states and non-deferral states, and Congress --
John Paul Stevens: Did they ever explain why a person should be allowed more than 180 days in some states to start a proceeding but should be required to act within 180 days in other states? Is there anything in Congress' legislative history to explain why there shouldn't be the same rule throughout the country?
Judith P. Vladeck: There is nothing that makes any sense, Your Honor, nothing that I have found. I certainly don't think there was any clear understanding in 1964 of how long it was going to take either at the state level, the local level, or at the federal level to wend one's way through the administrative procedures. There were references in the legislative history to three, five, seven days of a deferral period. That doesn't make any sense to anybody who hears it today, I don't believe. Similarly, there isn't very much sense or rational kind of structure in any of the state system. We have within the states variations from 30 days to three years for filing. Three years is a recently, 1979 enactment in North Dakota. Here in the District of Columbia, precisely what happened to Mr. Silver could have happened to one of the residents of this District. You have a one-year statute. In other places there are 90 days. The numbers game can go on endlessly, but it is clear that Congress decided on two sets of numbers, one in deferral states and one in non-deferral states. Mr. Silver lived in a deferral state. And I might suggest that Congress might have been sympathetic to the victim of discrimination who had to make his way through the various of the administrative agencies before he could hope for a federal remedy. In New York City, you may even have three choices or four. There are counties, there are city and state --
John Paul Stevens: Yes, but is it not correct that under your view of the statute it could simply have said in non-deferral states the charge must be filed within 180 days and in deferral states it must be filed in 300 days, period.
Judith P. Vladeck: Exactly.
John Paul Stevens: That is what you say all this language means, isn't it?
Judith P. Vladeck: That is a very simple statement of it. Thank you, Your Honor. The final words on this subject come from a Fifth Circuit case of 1970 in which the Fifth Circuit said that Title VII provides us with a clear mandate from Congress that no longer will the United States tolerate this form of discrimination, it is therefore the duty of the courts to make sure that the act works and that the intent of Congress is not hampered by a combination of strict construction of the statute and a battle of semantics. Thank you.
Warren E. Burger: Mr. Kneedler.
Edwin S. Kneedler: Mr. Chief Justice, and may it please the Court. Petitioner challenges an interpretation of the procedural requirements of Title VII that has been followed by the EEOC for some twelve years. This long-standing interpretation is fully consistent with the purposes of subsection (c) and (e) of the act and is therefore entitled to great deference. Moreover, as discussed fully in our brief and has been touched upon here, Congress adopted this interpretation when it enacted the present section 706 as part of the 1972 amendments to Title VII. With respect to these 1972 amendments, I would like to make several points. First, the reference to the Vigil case in the section by section analysis introduced by Senator Williams that counsel for petitioner has referred to this is not simply the statement of a single member. An identical section by section analysis was introduced on the House side following the submission of the conference report by Rep. Perkins who was the Chairman of the relevant House committee.
John Paul Stevens: What do you mean by introduced?
Edwin S. Kneedler: Submitted, I'm sorry.
John Paul Stevens: To whom?
Edwin S. Kneedler: Submitted into the Record.
William H. Rehnquist: What record?
Edwin S. Kneedler: The Congressional Record.
William H. Rehnquist: The floor debates?
Edwin S. Kneedler: That's right. The section by section analysis, as I mentioned, was submitted in identical form by the chairmen of the respective full committees in the House and the Senate.
Lewis F. Powell, Jr.: Weren't they part of the committee report?
Edwin S. Kneedler: They were submitted in conjunction with it. They were not officially part of the statement of managers, the joint statement of the managers of the House and Senate, but they were introduced into the Record at the same time. The conference report itself does contain a specific reference to the Love case and what the conferees said is that the conferees left existing law intact with the understanding that the decision interpreting the existing law to allow the commission to receive a charge but not act on it during such deferral period is controlling.
Harry A. Blackmun: Mr. Kneedler, if we adopt that interpretation of Love, the plaintiff loses here because then the charge wouldn't be filed until the 60-day period went by and we would treat it automatically as being filed on the 341st day or whatever it is.
Edwin S. Kneedler: No. The way the conferees were interpreting Love -- and again whether or not this interpretation was correct or not is for these purposes beside the point, I think -- what the conferees were equating I believe is the notion that the commission may receive the charge as being the equivalent of the aggrieved person satisfying the filing requirement, because if you look at the --
Harry A. Blackmun: You don't suggest that Love held that though?
Edwin S. Kneedler: No, but I think that that reading of Love is at least a reasonable one. I think we have to recognize that Love had been decided several weeks earlier at the time the conference report -- I guess a month earlier, at the time the conference committee came through. And what the language in Love said was that the charge filed with the commission may be held in suspended animation while there is a deferral to the state, and I think that it could be a reasonable interpretation of Love that suspended animation would mean that the aggrieved person has satisfied his filing requirement, but that the commission could not formally file it, and the Love opinion uses that phrase "formally filed it after the deferral period." So the deferral period limits in a sense the commission's control of its own docket, it cannot enter a case onto its investigate rolls until the deferral period is over.But that controls what the commission can do, so the commission is not going to intrude on what Congress believed should be handled by the states in the first instance. But it doesn't follow from that that the aggrieved person should be thought not to have satisfied his filing requirements within the statutory period. So I think it is in that sense that Congress understood Love, as upholding the right of the commission to received, the mere image of the commission's receiving is that the individual has filed his charge.
Harry A. Blackmun: It is correct though then that you do give the word "filed" two different means in the statute under that meaning?
Edwin S. Kneedler: Yes, in that sense.
Harry A. Blackmun: The 300-day one you treat what was done on the 291st day as a filing and under 706(c) you treat the 60-day later period as the filing, you say that it is --
Edwin S. Kneedler: Yes, in that --
Harry A. Blackmun: So the same word refers to two different dates.
Edwin S. Kneedler: That's right.
Harry A. Blackmun: I don't mean to suggest that ends the case or anything like that, but you do --
Edwin S. Kneedler: No, as a purely literal matter, yes, there is that difference, but again this comports with what Congress understood to be the different purposes of subsection 706(c) and (e) and this was stated in Love itself, that subsection 706(c) is designed to allow the state to have a prior opportunity to look at the charge before the federal government brings its resources to bear and --
John Paul Stevens: May I just ask you one question to be sure that you do have a chance to respond to it, in case it is missed. Is there anything at all to suggest that there was a reason why, Congress thought there was a reason why someone should need more than 180 days to file his first piece of paper somewhere in a deferral state than in a non-deferral state?
Edwin S. Kneedler: I think that conclusion follows from the underlying policy of section 706 itself, which is deferral to the states. I'm not suggesting that Congress believed that delay should be excused in some situations rather than in another, but Congress must surely have been aware of the varying procedures and limitations and substantive laws of the various states, and Congress did not attempt to finely tune section 706 so that there would be a perfect matching of federal jurisdiction and state jurisdiction. It was addressing the generality of state statutes and in doing so it decided that 300 days or some additional period of time was appropriate to allow a person to resort to state proceedings. It is not uncommon in an analogous area, for example, if there is a federal statute that is silent on a statute of limitations for this Court to borrow the appropriate state statute of limitations as controlling a federal action because of the deference to the states where there would be no countervailing federal policy. Here there is on the very face of the act a policy of deferral to the states and there doesn't seem to be any federal interest to be served in requiring a person to file within 180 days.
John Paul Stevens: You don't think there is a federal interest in having these proceedings start promptly?
Edwin S. Kneedler: Oh, yes. No, I am not suggesting that, but Congress addressed that with the 300-day --
John Paul Stevens: Well, didn't it address it in the first sentence when it says the normal rule shall be 180 days? Isn't that the federal policy, the 180 --
Edwin S. Kneedler: That is the federal policy where there is no state law to defer to.
John Paul Stevens: But it doesn't say that. It says except where there has been an initial -- that isn't quite what it says.
Edwin S. Kneedler: Well, the statutory language is where the aggrieved person has initially instituted state proceedings. Now, the phrase "initially instituted" does not suggest that it be filed -- there is no mention, for instance, in the deferral state part that a person must file within 180 days in a state. The phrase "initially instituted" I think ties in with subsection 706(c) which is that the person must commence his state proceedings, either directly himself or by the EEOC's referral of the charge to the state on his behalf within that period. Of course, under the EEOC regulations, that will automatically happen, even on the 300th day, because the EEOC's regulations require the commission to forward a charge to the state if the aggrieved person has not done so.
William H. Rehnquist: That true only in a deferral state.
Edwin S. Kneedler: That's right. So the state will get a notice -- will receive the charge as soon as the commission does, according to the commission's regulations. Now, the purpose of the limitations period in section 706 was identified by the Court in the Occidental Life Insurance case, that a statute of limitation is intended to put the respondent to an EEOC charge on notice that a charge has been filed to allow him to prepare, to retain records to prepare for a possible lawsuit, a conciliation settlement or whatever. But even under petitioner's construction of the act as, for instances, requiring the filing within 180 days, nothing in section 706 requires that the employer receive any notice of the charge filed with the state within 180 days. For instance, 706 requires deferral to a state if the appropriate state law is a criminal proceeding, and it would be unusual that a state would promptly notify a possible target of the criminal investigation that he is under criminal investigation. So the one purpose that can be identified with a federal limitations period would not necessarily be served under petitioner's construction of the law because there would be no guarantee that the employer would receive the notice at that period of time. But in our construction of section 706(e), as soon as the commission does receive the charge the commission would be required to promptly notify within 10 days the employer. So the 300-day limitation period that Congress has set on the outside as an outside limit for filing a federal charge would insure that prompt notification of the employer. I see that my time is up. Thank you.
Thomas Mead Santoro: I would say in rebuttal only two things. With regard to the respondent's reliance on anything that the EEOC may or may not have told him, I would refer the Court to the appendix, page 3, the actual complaint letter where it is clear that whatever they told him should have no the issue in this case. I would also add that the purpose of the statute is to protect the defendant as well as to notify them, in response to what Mr. Kneedler has just said. Other than that, if there are no questions from the bench, I --
John Paul Stevens: Appendix page 3?
Thomas Mead Santoro: Page 3. That is the complaint letter, and on the first line it indicates that --
Harry A. Blackmun: "I have only 300 days in which to file a claim."
Thomas Mead Santoro: Yes. To the extent that the respondent may claim that he was misled by the EEOC, to the extent that the statute requires a filing within 180 days, nothing that the EEOC did in this case prevented the respondent, who made no attempt obviously from the language of his own complaint letter, to file one prior to that.
Potter Stewart: Who is Mrs. Lyn Miller?
Thomas Mead Santoro: Presumably an employee of the EEOC.
Potter Stewart: The Buffalo office of the EEOC.
Thomas Mead Santoro: I would also correct one other item which came up in Mrs. Vladeck's argument. The actual charge was filed with the New York State Division of Human Rights on the 349th day. For purposes of the deeming provision of section 706(c) only would we deem it to be commenced on the 391st day when EEOC deferred.
John Paul Stevens: If the complaint had been filed directly with the state agency on the 291st day, would the same arguments be made here?
Thomas Mead Santoro: Yes, they would, depending upon the interpretation adopted, however. It would make no difference in the result in this case. If the first interpretation which I suggested, the 180-day interpretation is correct, then clearly it would not have been timely. If the second were adopted then it might have been timely if the state had completed its proceedings within 300 days.
John Paul Stevens: But it didn't.
Thomas Mead Santoro: But it didn't and it would not have been timely.
John Paul Stevens: The EEOC would be making the same argument and the government would be making the same argument.
Thomas Mead Santoro: Yes, I believe so.
John Paul Stevens: If it had been filed directly with the state agency on the 291st day?
Thomas Mead Santoro: I believe they would, yes.
John Paul Stevens: Under what provision -- is that covered by their regulation, too?
Thomas Mead Santoro: Well, perhaps I am misunderstanding your question.
John Paul Stevens: Here it was filed with the -- here it was first received by the EEOC and referred to the state, wasn't it?
Thomas Mead Santoro: That's correct.
John Paul Stevens: Suppose it had never been received by the EEOC and they had never seen it until 60 days after it was filed with the state agency?
Thomas Mead Santoro: In that case, then I think there is no question that under any interpretation it would not have been timely, unless somehow the EEOC obtained a copy of that charge, if someone filed it on his behalf or if the state --
John Paul Stevens: Well, I assume that it has. So if on the 291st day or anytime after 240 days there is a direct filing with the state agency and the EEOC doesn't get it at all until after 300 days, that is the end of it?
Thomas Mead Santoro: It would be not timely, that's correct.
John Paul Stevens: Perhaps I should have asked your opponent this question, but there has been an awful lot written about the EEOC and problems related to this. I was just wondering, has there any study been made about analyzing how many late complaints -- how many complaints are filed within the period of between 180 and 300 days, what percentage of them are filed more promptly than 180 days, or anything of that kind?
Thomas Mead Santoro: I'm not aware.
John Paul Stevens: They do an awful lot of business, I guess, at the EEOC.
Thomas Mead Santoro: They do and I am not aware of any study that has been made as to how many such cases there are.
Warren E. Burger: Thank you, counsel. The case is submitted.